DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. Benefit of priority under 35 U.S.C. 371 of PCT/JP2017/01031 filed 3/15/2017 is acknowledged and accepted.
Response to Amendment
3.	Amendments to the Claims 1,4,5-11 in the submission filed 12/6/2018 are acknowledged and accepted.
4.	The amendments to the Specification in the submission filed 12/13/2018 are acknowledged and accepted. 
5.	Pending Claims are 1-11. 

Drawings
6.	The drawings with 4 Sheets of Figs. 1-6 received on 12/6/2018 are acknowledged.




The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Labels 1-3 in Fig 1 and Labels 4-6 in Fig 3.   Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are 

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because 
Abstract recites:

-“The optical filter of the present invention comprises a base material comprising a compound” in lines 4-6. This is incorrect language. Examiner suggests –The optical filter includes a base material including a compound--.
Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: 
Specification does not contain a Cross Reference to Related Applications: See 37 CFR 1.78 and MPEP § 211 et seq.
Appropriate correction is required.
Claim Objections
Claims 1-11 are objected to because of the following informalities:  
Claim 1 recites “range of from 600 to 1150 nm” in line 3. This is incorrect grammatically. Examiner suggests –range 600nm-1150nm--.
Claims 2-11 are dependent on Claim 1 and hence inherit its deficiencies.
Claim 4 recites “range of from 0.1 to 3.0 parts”. This is incorrect grammatically. Examiner suggests –range 0.1 to 3.0 parts--.

Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites “where R1 to R5 are each independently a hydrogen atom; a halogen atom; a substituted or unsubstituted hydrocarbon group of 1 to 30 carbon atoms, which optionally has a linking group containing an oxygen atom, a sulfur atom, a nitrogen atom or a silicon atom; or a polar group,” in lines 7-10. It is not clear as to what R1 to R5 are each. Are each of R1 to R5 chosen from the group of ((i) a hydrogen atom, (ii) a halogen atom, (iii) a substituted or unsubstituted hydrocarbon group of 1 to 30 carbon atoms, which has a linking group containing an oxygen atom, a sulfur atom, a nitrogen atom, a silicon atom or a polar group)? Also the term optionally renders the claim indefinite as to the limitations following optionally, that is, “a linking group containing an oxygen atom, a sulfur atom, a nitrogen atom or a silicon atom; or a polar group” are not necessary for the claim. In addition, formula (III) has R6 which has not been recited to have a particular atom or group. Is R6 also chosen from the same group as R1 to R5? For the purpose of examination, each of R1 to R6 are chosen from the group of ((i) a hydrogen atom, (ii) a halogen atom, (iii) a substituted or unsubstituted hydrocarbon group of 1 to 30 carbon atoms).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

















Claims 1-4,8-11, is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagaya et al (US 2014/0264202 A1, hereafter Nagaya) in view of Ueda et al (US 2015/0323702 A1, hereafter Ueda).

Regarding Claim 1, Nagaya teaches (fig 1b) an optical filter (optical filter, p10, lines 1-2, optical filter 6’, p288, lines 2-4), comprising: 
a base material (resin substrate , p52, lines 1-3, p66, lines 9-10) comprising a compound (squarylium based compound A, p66, lines 1-2) having an absorption maximum in a region from 600 to 1150 nm (absorption maximum in the wavelength range 600 to 800nm, p68, lines 1-7) and an antioxidant (antioxidant, p241, lines 1-2); and

	However Nagaya does not teach
an antioxidant having at least one phosphorus atom in a molecule.
	Nagaya and Ueda are related as antioxidants used in resins forming optical filters.
	Ueda teaches an optical filter (optical filter, p127, lines 1-9) comprising:
a base material (resin, p81, lines 1-4) comprising an antioxidant (antioxidant, p108, lines 1-5, p110, lines 1-5) having at least one phosphorus atom in a molecule  (Bis (2,6-di-ter-butyl-4-methylphenyl) pentaerthritol-diphosphite, p110, line 8,  which has phosphorus atom in the phosphite).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Nagaya to include the teachings of Ueda such that antioxidant having at least one phosphorus atom in a molecule for the purpose of stabilizing the near infrared resin composition (p108, lines 1-5).

Regarding Claim 2, Nagaya-Ueda teach the optical filter according to claim 1, wherein the base material (resin substrate, p52, lines 1-3, p66, lines 9-10, Nagaya) further comprises a resin (resin, p193, lines 1-5).

Regarding Claim 3, Nagaya-Ueda teach the optical filter according to claim 2, wherein the resin (resin, p193, lines 1-5, Nagaya) is a transparent resin (transparent resin, p193, lines 1-5).

Regarding Claim 4, Nagaya-Ueda teach the optical filter according to claim 3, wherein a content of the antioxidant (antioxidant, p108, lines 1-5, p110, lines 1-5, Ueda) is in a range of from 0.1 to 3.0 parts (0.05 to 5 parts, p110, lines 23-26, Ueda) by weight based on 100 parts (100 parts, p110, lines 23-26,Ueda) by weight of the transparent resin (transparent resin, p193, lines 1-5, Nagaya, resin, p81, lines 1-4, Ueda).

Regarding Claim 8, Nagaya-Ueda teach the optical filter according to claim 3
wherein the transparent resin (transparent resin, p193, lines 1-5, Nagaya) is at least one resin selected from the group consisting of a cyclic (poly)olefin-based resin (cyclic olefin based resin, Arton, p225, lines 1-4), an aromatic polyether-based resin, a polyimide-based resin, a fluorene polycarbonate-based resin, a fluorene polyester-based resin, a polycarbonate-based resin, a polyamide-based resin, a polyarylate-based resin, a polysulfone-based resin, a polyether sulfone-based resin, a polyparaphenylene-based resin, a polyamideimide-based resin, a polyethylene naphthalate-based resin, a fluorinated aromatic polymer-based resin, a (modified) acrylic-based resin, an epoxy-based resin, an allyl ester-based curing type resin, a silsesquioxane-based ultraviolet curing resin, an acrylic-based ultraviolet curing resin and a vinyl-based ultraviolet curing resin.  

Regarding Claim 9, Nagaya-Ueda teach the optical filter according to claim 1, which selectively transmits visible rays (transmittance in visible region 400-700nm, p70, lines 1-6, Nagaya) and a part of near-infrared rays (absorption maximum is between 600 to 800 nm and therefore absorption decreases for wavelengths greater than 800nm. Hence as near IR is between 750nm-2500 nm, part of near IR wavelengths are transmitted).  

Regarding Claim 10, Nagaya-Ueda teach a solid-state image pickup device (solid state image pickup device, p285, lines 1-7, Nagaya) equipped with the optical filter according to claim 1.  

Regarding Claim 11, Nagaya-Ueda teach a camera module (camera module, p288, lines 2-3, Nagaya) equipped with the optical filter (optical filter, p10, lines 1-2, optical filter 6’, p288, lines 2-4) according to claim 1.

Claim 5, is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagaya et al (US 2014/0264202 A1, hereafter Nagaya) in view of Ueda et al (US 2015/0323702 A1, hereafter Ueda) as applied to Claim 1 and further in view of Awa et al (US 2010/0256267 A1, hereafter Awa).

Regarding Claim 5, Nagaya-Ueda teach the optical filter according to claim 1.
	However Nagaya-Ueda do not teach
 wherein a melting point of the antioxidant is from 100 to 250°C.

	Awa teaches 
	wherein a melting point of the antioxidant (tris (2,4-di-t-butylphenyl) phosphite, p49, lines 1-2 ) is from 100 to 250°C (183 to 187 °C, p49, lines 1-2).	
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Nagaya-Ueda to include the teachings of Awa such that a melting point of the antioxidant is from 100 to 250°C for the purpose of utilizing a commonly known anti-oxidant with desirable thermal properties at high temperatures. 

Claim 6,7, is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagaya et al (US 2014/0264202 A1, hereafter Nagaya) in view of Ueda et al (US 2015/0323702 A1, hereafter Ueda) as applied to Claim 1 and further in view of GuideChem (https://www.guidechem.com/trade/bis-2-6-di-ter-butyl-4-methylp-id2547635.html, date:04-25-2014, page 1, hereafter GuideChem).

Regarding Claim 6, Nagaya-Ueda teach the optical filter according to claim 1,
	wherein the antioxidant is a phosphite   (Bis (2,6-di-ter-butyl-4-methylphenyl) pentaerthritol-diphosphite, p110, line 8, Ueda).
	However Nagaya Ueda do not teach
wherein the antioxidant is a compound having a structure represented by the following formula (p):

    PNG
    media_image1.png
    92
    295
    media_image1.png
    Greyscale

where * represents a bond.
	Nagaya-Ueda and Guidechem are related as compounds with phosphorus atoms.
	Guidechem teaches a compound (Bis (2,6-di-ter-butyl-4-methylphenyl) pentaerthritol-diphosphite) 
having a structure represented by the following formula (p):

    PNG
    media_image1.png
    92
    295
    media_image1.png
    Greyscale

where * represents a bond (The chemical formula for Bis (2,6-di-ter-butyl-4-methylphenyl) pentaerthritol-diphosphite has the structure (p) within it, page 1, depicted below).
Chemical Formula from Guidechem

    PNG
    media_image2.png
    177
    217
    media_image2.png
    Greyscale

	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Nagaya-Ueda to include 

Regarding Claim 7, Nagaya-Ueda teach the optical filter according to claim 1,
	wherein the antioxidant is a phosphite   (Bis (2,6-di-ter-butyl-4-methylphenyl) pentaerthritol-diphosphite, p110, line 8, Ueda).
	However Nagaya-Ueda do not teach
 wherein the antioxidant is at least one selected from compounds represented by the following formulae (I) to (III):

    PNG
    media_image3.png
    389
    542
    media_image3.png
    Greyscale

1 to R5 are each independently a hydrogen atom; a halogen atom; a substituted or unsubstituted hydrocarbon group of 1 to 30 carbon atoms, which optionally has a linking group containing an oxygen atom, a sulfur atom, a nitrogen atom or a silicon atom; or
a polar group, n is an integer of 0 to 5, and m is 0 or 1.  
	Nagaya-Ueda and Guidechem are related as compounds with phosphorus atoms.
	Guidechem teaches the compound (Bis (2,6-di-ter-butyl-4-methylphenyl) pentaerthritol-diphosphite, page 1) ,
	wherein the compound (Bis (2,6-di-ter-butyl-4-methylphenyl) pentaerthritol-diphosphite) is at least one selected from compounds represented by the following formulae (I) to (III):




    PNG
    media_image3.png
    389
    542
    media_image3.png
    Greyscale


wherein in formulae (I) to (III), R1 to R5 are each independently a hydrogen atom; a halogen atom; a substituted or unsubstituted hydrocarbon group of 1 to 30 carbon atoms, which optionally has a linking group containing an oxygen atom, a sulfur atom, a nitrogen atom or a silicon atom; or a polar group, n is an integer of 0 to 5, and m is 0 or 1.  (The chemical formula for compound (Bis (2,6-di-ter-butyl-4-methylphenyl) pentaerthritol-diphosphite) has the structure (III), where R5 and R6 have hydrocarbon group depicted by the hexagon, Guidechem, page 1, see depicted below ).
Chemical from GuideChem

    PNG
    media_image2.png
    177
    217
    media_image2.png
    Greyscale

	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Nagaya-Ueda to include the teachings of such that wherein the antioxidant is at least one selected from compounds represented by the following formulae (I) to (III), wherein in formulae (I) to (III), R1 to R5 are each independently a hydrogen atom; a halogen atom; a substituted or unsubstituted hydrocarbon group of 1 to 30 carbon atoms, which optionally has a linking group containing an oxygen atom, a sulfur atom, a nitrogen atom or a silicon atom; or
a polar group, n is an integer of 0 to 5, and m is 0 or 1  for the purpose of for the purpose of utilizing commonly manufactured and available chemical structures with high melting point (Melting point 235-240°C,page 1, GuideChem)..

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTSNA V DABBI whose telephone number is (571)270-3270.  The examiner can normally be reached on M,Thu,Fri:8:30AM-3:30PM,Tues,Wed:8:30AM-4:00PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.